Citation Nr: 0011397	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  97-12 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.  Following active service, he apparently had 
reserve unit service from October 1954 to March 1961.

This appeal stems from a February 1996 rating decision of the 
RO that denied entitlement to service connection for the two 
disabilities of the right lower extremity at issue.

The Board of Veterans' Appeals (Board) denied these claims in 
a July 1999 rating decision, on the basis that they were not 
well grounded.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (formerly known 
as the United States Court of Veterans Appeals, hereinafter 
"Court").  Prior to the Court rendering any decision on the 
merits, however, the veteran entered into a Joint Motion for 
Remand (Joint Motion) with the VA General Counsel.  This 
motion was affirmed by the Court late last year, thus 
vacating the July 1999 Board decision.  The Joint Motion, as 
affirmed by the Court, essentially requires additional 
development and readjudication of the claims.

As the Board noted in the July 1999 decision, the veteran had 
withdrawn an appeal to the Board for service connection for a 
bilateral hearing loss.


REMAND

As the Joint Motion indicates, most of the veteran's service 
medical records are not of record.  Given the dates of the 
veteran's service, such records may have been destroyed 
during the 1973 fire at the National Personnel Records Center 
(NPRC).  Although several attempts have been made by the RO 
to obtain them, the Joint Motion states that alternative 
sources such as Surgeon General Reports have not been sought.  
See 38 C.F.R. § 3.159; see generally, O'Hare v. Derwinski, 1 
Vet.App. 365, 367 (1991).  The Board notes in this regard, 
however, that such reports would presumably be stored at the 
NPRC, which responded in January 1998 that morning reports 
for the veteran's unit were searched from May through August 
1954--based upon dates the veteran provided regarding his 
alleged injury.  The NPRC's response states that "no sick, 
injured or hospitalization remarks are found."  Nonetheless, 
the Board is bound to follow the Joint Motion in this case as 
it, in effect, constitutes an order of the Court.  Thus, 
another search is required.  Moreover, the claims file 
reveals that veteran has claimed different dates as the time 
of his inservice injury, so a broader search might be useful.  
The Board also notes that there are additional service 
department facilities which the veteran named during his May 
1998 hearing that may have possession of some of the service 
medical records.

The Joint Motion indicates the veteran's spouse asserted in 
May 1998 that two physicians had related the veteran's 
current problems to an inservice injury.  If such records 
could potentially well ground these claims, the RO should 
advise the veteran that he may wish to submit them.  
38 U.S.C.A. § 5103 (West 1991); Robinette v. Brown, 8 Vet. 
App. 69 (1995); compare Morton v. West, 12 Vet. App. 477 
(1999).

In February 2000 the veteran's representative submitted a 
medical opinion from a private physician, dated from earlier 
that month, along with additional contentions.  No waiver of 
consideration of this evidence was received with the 
additional evidence, and thus a supplemental statement of the 
case should be promulgated by the RO before consideration of 
it at the appellate level.  See 38 C.F.R. § 20.1304 (1999).

In order to satisfy VA's duty under 38 U.S.C.A. § 5103, and 
the remand from the Court, this case is consequently REMANDED 
to the RO for the following development:

1.  The RO should directly contact the 
veteran's former National Guard units to 
attempt to obtain all service medical 
records pertaining to him.

2.  The RO should again attempt to obtain 
from the NPRC any available Surgeon 
General's Office records, morning 
reports, sick reports or hospitalization 
reports pertaining to the veteran from 
1952 to 1954.  The RO should also request 
a paper printout of any magnetic tape 
records maintained by the NPRC of any 
Army hospital admissions pertaining to 
this veteran for any of his dates of 
service from 1952 to 1954.

3.  The RO should attempt to obtain any 
available records pertaining to the 
veteran directly from "Rhine-Main 
[sic]" Air Force Base and from the 
Frankfurt Army Hospital in Germany, as 
identified in the May 1998 RO hearing, 
from 1952 to 1954.

4.  The RO should advise the veteran that 
he may wish to submit records from the 
two physicians that his spouse identified 
in her May 1998 statement, and from the 
private physician who authored the 
February 2000 medical opinion, if such 
would well ground either of his claims.  
The RO should again advise the veteran as 
to what constitutes a well-grounded 
claim.

5.  After the foregoing has been 
completed to the extent possible, the RO 
should then readjudicate the veteran's 
service-connection claims, considering 
all evidence obtained, including the 
February 2000 medical opinion that was 
submitted directly to the Board.  If 
either claim remains denied, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and an appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




